Exhibit 21.1 Name Jurisdiction of Incorporation Restoration Hardware, Inc. Delaware Hierarchy, LLC Delaware RH Yountville, Inc. Delaware RH Hickory, LLC Delaware RH Patterson, LLC Delaware RH US, LLC Delaware RHM, LLC Delaware RH Operations, Inc. Delaware RH F&B Operations, Inc. Delaware Restoration Hardware Canada, Inc. British Columbia, Canada Restoration Hardware International Limited Hong Kong Restoration Hardware Trading (Shanghai) Company Limited People’s Republic of China RHG Management, LLC Maryland The Michaels Furniture Company, Inc. California RH F&B Illinois, LLC Illinois
